(Attached to the above petition was an affidavit signed by Frank L. Speakman and Winfield S. Quigley—Prothonotary and Clerk of the Peace, respectively, of said New Castle County,—setting forth “ that they have read the facts set forth in the foregoing petition, and so far as said facts relate to their own acts and deeds, or the act and deed of either of them, the same are true; and so far as the facts relate to the act and deed of any other person they verily believe the same to be true.”)
The Court thereupon, agreeably to the above petition and mo- ■ tian, ordered the panel of jurors to be quashed, and proceeded to select from the list of taxable citizens of New Castle County the names of three hundred sober and judicious persons, to serve, if summoned, as petit jurors at and through the said May Term, 1901, of the Superior Court and the Court of General Sessions of said County.